United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                              ___________

                              No. 05-1986
                              ___________

John A. Lamb,                       *
                                    *
           Appellant,               *
                                    *
       v.                           *
                                    *
Missouri Department of Corrections; *   Appeal from the United States
                                    *   District Court for the
           Defendant,               *   Western District of Missouri.
                                    *
Dave Dormire; David Corum; Roger    *   [UNPUBLISHED]
Sutton,                             *
                                    *
           Appellees,               *
                                    *
Elrod,                              *
                                    *
           Defendant,               *
                                    *
Warren Cressey,                     *
                                    *
           Appellee,                *
                                    *
Gillian,                            *
                                    *
           Defendant,               *
                                    *
Tom Wulff; Joann Prater; Claudin    *
Miller; Dwayne Kempker, Functional *
Unit Manager; Andrea Galbreath;     *
Arthur Woods; Charles Verdugo, Case *
Worker; Walter Friesen; Tanya            *
Kempker; George King; William            *
Green, Detective; Donald Owens;          *
Malone; Walling; John Gilliam; Stanley *
Keely; Sam Plaster; Paula Huffman        *
Phillips, previously filed as Paula      *
Humphreys Phillips; J. Brown,            *
Mailroom Clerk,                          *
                                         *
              Appellees.                 *
                                    ___________

                             Submitted: November 7, 2005
                                Filed: November 18, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmate John A. Lamb appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Lamb sued multiple officials and
employees at the Jefferson City Correctional Center (JCCC), claiming due process
and First Amendment violations based on alleged confiscation of his religious books,
and on his placement in administrative segregation allegedly in retaliation for his
religious beliefs.




      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.

                                        -2-
      Initially, we reject Lamb’s unsupported contention that the district court’s
conclusions were improperly based on adverse credibility findings, and for the
following reasons, we agree with the district court that Lamb failed to create any
trialworthy issues. See Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir.)
(de novo standard of review), cert. denied, 125 S. Ct. 501 (2004).

       First, evidence that Lamb himself filed with the district court showed that the
books necessary for him to practice his religion (Wotanism) are the “Poetic Edda”
and a book on how to use “runes” (religious symbols), and there was no admissible
evidence establishing that such books had been confiscated from Lamb at JCCC. See
Weir v. Nix, 114 F.3d 817, 820 (8th Cir. 1997) (person claiming that governmental
action violates his right to practice his religion, must show that action at issue
substantially burdens his sincerely held religious belief). Second, we agree with the
district court that any due process claim based on the deprivation of Lamb’s books
should be brought in state court. See DeArmon v. Burgess, 388 F.3d 609, 613 (8th
Cir. 2004). Finally, the district court properly concluded that Lamb’s retaliation
claim failed, because there was some evidence supporting the decisions to assign
Lamb to administrative segregation. See Moore v. Plaster, 313 F.3d 442, 444 (8th
Cir. 2002) (per curiam), cert. dismissed, 539 U.S. 901 (2003).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-